 

 

 

| USDC SERSY
UNITED STATES DISTRICT COURT Da weet

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK ELECTRUNILALLY PULRD
Poa reese sce s sees e esses esses sss *EDOC #&
. yy we Ye AAO
EAST SPLENDOR CO., LTD., ||P DATE FILET JAN 2 1 220
Plaintiff, :
-against- :
: ORDER
FRAGMENTS HOLDING LLC,
19 Civ. [189 (GBD)
Defendant. :
=== ee we eee ewe we Be Be Be Be eB Be ee ee ee ee ee ee ew x

GEORGE B. DANIELS, District Judge:
The January 16, 2020 conference is cancelled. This Court will hear oral argument on

Plaintiff's Motion for Summary Judgment, (ECF No. 16), on March 5, 2020, at 10:30 a.m.

Dated: January 16, 2020

New York, New York
SO ORDERED.

GTPRG . DANIELS
ITE STATES DISTRICT JUDGE

 

 
